Exhibit 10.1

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of March 14, 2016,
by and among Navidea Biopharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the entities and natural person listed on Exhibit A hereto and
their respective Affiliates (collectively, the “Sub Lender”) (each of the
Company and the Sub Lender, a “Party” to this Agreement, and collectively, the
“Parties”).

 

WHEREAS, Sub Lender is the Lender under the loan agreement dated as of July 25,
2012, by and between the Company and Sub Lender, and as amended June 25, 2013,
March 4, 2014 and May 8, 2015 (the “Loan Agreement”);

 

WHEREAS, the Company has requested that that the Sub Lender affirm the
availability of additional advances under Loan Agreement, and the Company’s
auditors requested confirmation from the Sub Lender to affirm the availability
of additional advances under the Loan Agreement;

 

WHEREAS, the Sub Lender has conducted a review of the Loan Agreement and
determined to reaffirm the availability of additional advances under the Loan
Agreement;

 

WHEREAS, two other stockholders of the Company have nominated for election to
the Company’s board of directors (the “Board”) at the Company’s 2016 annual
meeting of stockholders (the “2016 Annual Meeting”) two individuals, Dr. Mark
Greene and Dr. Anthony Fiorino (the “Stockholder Nominees”), and the Sub Lender
has indicated that it supports the election to the Board of outside nominees,
which may include the Stockholder Nominees; WHEREAS, the Board’s Corporate
Governance and Nominating Committee (the “Committee”) along with other members
of the Board have conducted a review considering the qualifications of Dr.
Greene and Dr. Fiorino to serve on the Board and has recommended that both of
such individuals be promptly elected to the Board, to fill vacancies created by
the Board in the classes of directors whose terms will expire at the annual
meetings of stockholders to be held in 2017 and 2018, respectively;

 

WHEREAS, the Committee and the other members of the Board have considered the
appropriate size of the Board, and have concluded that upon the elections of Dr.
Greene and Dr. Fiorino, the number of directors on the Board should be seven
(7), and as such Brendan Ford, a current member of the Board, has agreed to
resign from the Board at the time contemplated herein; and

 

WHEREAS, the Company and the Sub Lender each believe that the best interests of
the Company and its stockholders would be served by, among other things,
avoiding the substantial expense and disruption that could result from
disagreements between the Company and Sub Lender regarding the matters
referenced in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 



   

 

 

1.           Reaffirmation of the Loan Agreement.

 

(a)           Sub Lender reaffirms its obligations to make available to the
Company, and to fund upon the Company’s request as required by the express terms
of, the Loan Agreement;

 

(b)           Sub Lender reaffirms all Draws contemplated by Article 2 of the
Loan Agreement subject to the terms and conditions of the Loan Agreement.

 

(c)           Sub Lender agrees to certify the undertakings set forth in this
Section 1 to the Company’s independent public accountant promptly upon request
by the Company.

 

2.           Board Matters; Board Elections; Other Matters.

 

(a)           The Sub Lender acknowledges that (i) neither Stockholder Nominee
will be compensated by Sub Lender for such Stockholder Nominee’s service on the
Board; and (ii) while serving on the Board, all members of the Board must comply
with all policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, and preserve the confidentiality of Company
business and information, including discussions or matters considered in
meetings of the Board or Board committees to the extent not disclosed publicly
by the Company, including without limitation by entering into and complying with
the provisions of any confidentiality agreements entered into from time to time
by all directors.

 

(b)           The Parties acknowledge that the effectiveness of this Agreement,
and the performance of Sub Lender’s obligations hereunder, are conditioned in
part upon the following:

 

(i)           promptly following the execution of this Agreement and the
execution by the proposed appointees of director agreements and the submission
of such proposed appointees of completed director questionnaires (all in forms
reasonably requested by the Company), the Board shall (x) elect Dr. Greene to
fill a vacancy (which may if necessary be created by expansion of the Board) in
the class of directors whose terms will expire at the annual meeting of
stockholders to be held in 2017, and (y) elect Dr. Fiorino to fill a vacancy
(which may if necessary be created by expansion of the Board) in the class of
directors whose terms will expire at the annual meeting of stockholders to be
held in 2018; and

 

(ii)           Mr. Ford shall, immediately following the filing by the Company
of its Annual Report on Form 10-K for the year ended December 31, 2015, resign
from the Board.

 

(c)           Notwithstanding anything contained herein to the contrary, the
provisions of Sections 1, 2 and 3 of this Agreement shall automatically
terminate upon the occurrence of a “Change of Control” transaction (as defined
below) involving the Company if the acquiring or counter-party to the Change of
Control transaction has conditioned the closing of the transaction on the
termination of either of such sections. For purposes of this Agreement, a
“Change of Control” transaction shall be deemed to have taken place if (i) any
person is or becomes a beneficial owner, directly or indirectly, of securities
of the Company representing more than 50% of the equity interests and voting
power of the Company’s then outstanding equity securities, or (ii) the Company
enters into a stock-for-stock or stock-and-cash-for-stock transaction whereby
immediately after the consummation of the transaction the Company’s stockholders
retain less than 50% of the equity interests and voting power of the surviving
entity’s then outstanding equity securities.

 



 2 

 

 

(d)           Sub Lender agrees that at any stockholders’ meeting (or
adjournments or postponements thereof) during the Standstill Period (other than
the 2016 Annual Meeting), Sub Lender shall cause all shares of Common Stock
beneficially owned, directly or indirectly, by it or any of its Affiliates to be
counted as present for quorum purposes and to be voted, or caused to be voted,
on the Company’s proxy card or voting instruction form, for each of the director
nominees recommended to stockholders by the Board, as identified in the
Company's definitive proxy statement filed in respect of such stockholders'
meeting (and not in favor of any other nominees to serve on the Board) and
against the removal of any members of the Board whose removal is not recommended
by the Board. During the Standstill Period, Sub Lender shall not execute any
proxy card or voting instruction form in respect of such stockholders’ meeting
other than the proxy card and related voting instruction form being solicited by
or on behalf of the Company. Neither Sub Lender nor any of its Affiliates or
Associates nor any person under its direction or control shall take any
position, make any statement or take any action inconsistent with the foregoing.

 

(e)           The Sub Lender agrees that it will cause its Affiliates and
Associates to comply with the terms of this Agreement. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.

 

(f)           The Sub Lender shall have the right to immediately terminate this
Agreement and all of its obligations hereunder in the event (a) the Board does
not elect Dr. Greene and Dr. Fiorino and (b) Mr. Ford does not resign from the
Board both as contemplated herein.

 

3.           Standstill Provisions.

 

(a)           Unless otherwise approved by the Board, the Sub Lender agrees
that, from the date of this Agreement until the date that is eighteen (18)
months after such date (the “Standstill Period”), neither it nor any of its
Related Persons (as defined herein) nor any other persons acting under the
control or direction of any member of the Sub Lender will, and it will cause
each of its Related Persons and such other persons not to, directly or
indirectly, alone or in concert with others, in any manner to:

 

(i)           execute any proxy card or voting instruction form in respect of
any stockholders’ meeting other than the proxy card and related voting
instruction form being solicited by or on behalf of the Company. Sub Lender
shall not take any position, make any statement or take any action inconsistent
with the foregoing;

 

(ii)           solicit, encourage or in any way engage in any solicitation of,
any proxies or written consents or conduct any non-binding referendum, or assist
or participate in any way, directly or indirectly, in any solicitation of
proxies or written consents or otherwise become a “participant” in a
“solicitation” as such terms are defined in Regulation 14A under the Exchange
Act of proxies or consents (including, without limitation, any solicitation of
consents that seeks to call a special meeting of stockholders), in each case,
with respect to securities of the Company;

 



 3 

 

 

(iii)           acquire, offer or propose to acquire, or agree to acquire,
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities of the Company that would
result in the Sub Lender (together with all Affiliates thereof ) having
beneficial ownership (after giving effect to such acquisition) of more than
9.99% of the shares of Common Stock outstanding at such time (the “Percentage
Ownership Limit”); provided that nothing herein will require Common Stock to be
sold to the extent the Sub Lender exceeds the ownership limit under this
paragraph solely as the result of a share repurchase or similar Company action
that reduces the number of outstanding shares of Common Stock so long as the
beneficial ownership interest of the Sub Lender does not increase thereafter
(except solely as a result of further corporate actions taken by the Company);

 

(iv)           sell, offer or agree to sell directly or indirectly, through swap
or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities held by the Sub Lender to any
person or entity not a (A) party to this Agreement, (B) member of the Board, (C)
officer of the Company, or (D) an Affiliate of a member of the Sub Lender (any
person or entity not set forth in clauses (A)-(D) shall be referred to as a
“Third Party”) that the Sub Lender knows would result in such Third Party,
together with its affiliates and associates, owning, controlling or otherwise
having any beneficial ownership interest of more than 9.9% in the aggregate of
the shares of Common Stock outstanding at such time, except in a transaction
approved by a majority of the entire Board;

 

(v)           engage in any short sale or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right, or other
similar right (including, without limitation, any put or call option or “swap”
transaction) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from a decline in the market price or value of the securities of the
Company;

 

(vi)           form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a “group” that includes all or some of the persons identified
on Exhibit A and their Affiliates, but does not include any other entities or
persons not identified on Exhibit A as of the date hereof or their Affiliates);
provided, however, that nothing herein shall limit the ability of an Affiliate
of the Sub Lender to join the “group” following the execution of this Agreement,
so long as any such Affiliate agrees to be bound by the terms and conditions of
this Agreement;

 

(vii)           take any action that would be deemed, pursuant to this
Agreement, to be Acting in Concert (as defined herein) with another person
relating to changing or influencing the control of the Company or in connection
with or as a participant in any transaction having that purpose or effect;

 



 4 

 

 

(viii)           demand a copy of the Company’s list of stockholders or its
other books and records, whether pursuant to Section 220 of the Delaware General
Corporation Law or otherwise;

 

(ix)           deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock, other than any such voting trust, arrangement or agreement solely
among the Sub Lender and otherwise in accordance with this Agreement;

 

(x)           seek or encourage the removal of any director from the Board,
including seeking or encouraging any person to submit nominations in furtherance
of a “contested solicitation” for the election or removal of directors with
respect to the Company;

 

(xi)           take any action in support of or make any proposal or request
that constitutes: (A) impeding or facilitating the acquisition of control of the
Company by any person, (B) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange; or (C) causing a class of securities of the Company to become eligible
for termination of registration pursuant to Section 12(g)(4) of the Exchange
Act.

 

(xii)           (A) make any proposal for consideration by stockholders at any
annual or special meeting of stockholders of the Company or (B) make any offer
or proposal (with or without conditions) with respect to a merger, acquisition,
disposition or other business combination involving the Sub Lender and the
Company, or encourage, initiate or support any other third party in any such
related activity or (C) make any public communication in opposition to any
Company acquisition or disposition activity approved by the Board;

 

(xiii)           communicate with stockholders of the Company or others pursuant
to Rule 14a-1(l)(2)(iv) under the Exchange Act;

 

(xiv)           otherwise publicly act to seek to influence the management, the
Board or policies of the Company;

 

(xv)           acquire or agree, offer, seek or propose to acquire, or cause to
be acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person;

 

(xvi)           enter into any discussions, negotiations, agreements or
understandings with any Third Party with respect to any of the foregoing, or
advise, assist, knowingly encourage or seek to persuade any Third Party to take
any action or make any statement with respect to any of the foregoing, or
otherwise take or cause any action or make any statement inconsistent with any
of the foregoing;

 

(xvii)           take any action challenging the validity or enforceability of
any of the provisions of this Section 3 or publicly disclose, or cause or
facilitate the public disclosure (including, without limitation, the filing of
any document with the SEC or any other governmental agency or any disclosure to
any journalist, member of the media or securities analyst) of, any intent,
purpose, plan or proposal to take any action challenging the validity or
enforceability of any provisions of this Section 3; or

 



 5 

 

 

(xviii)           publicly make any request to amend, waive or terminate any
provision of this Section 3 (including, without limitation, this Section
3(a)(xviii)), or make or seek permission to make any public announcement with
respect to any of the foregoing, except in accordance with this Agreement or as
otherwise required by applicable law or as required by applicable law or stock
exchange listing requirement.

 

(b)           As used in this Agreement, the terms “beneficial owner” and
“beneficial ownership” shall have the same meanings as set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act; the terms “economic owner” and
“economically own” shall have the same meanings as “beneficial owner” and
“beneficially ownership,” except that, solely for the purposes of clause (iv) of
Section 3(a), a person will also be deemed to economically own and to be the
economic owner of (i) all shares of Common Stock which such person has the right
to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional, and (ii) all shares of Common Stock in which such
person has any economic interest, including, without limitation, pursuant to a
cash settled call option or other derivative security, contract or instrument in
any way related to the price of shares of Common Stock; the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature;
and the term “Related Person” shall mean, as to any person, any Affiliates or
Associates of such person, and any other person with whom such person or such
person’s Affiliates or Associates is Acting in Concert (as herein defined) or
any Affiliate or Associate of such other person.

 

(c)           For purposes of this Agreement, a person shall be deemed to be
“Acting in Concert” with another person if such persons would be deemed a
“group” within the meaning of Section 13(d)(3) of the Exchange Act.

 

(d)           As of the date of this Agreement, the Sub Lender is not engaged in
any discussions or negotiations and do not have any agreements or
understandings, whether or not legally enforceable, concerning the acquisition
of beneficial or economic ownership of any securities of the Company, and have
no actual knowledge that any other stockholders of the Company have any present
or future intention of taking any actions that if taken by the Sub Lender would
violate any of the terms of this Agreement. Sub Lender agrees during the
Standstill Period to refrain from knowingly taking any actions which would
reasonably be expected to have the effect of encouraging other stockholders to
engage in the actions referred to in the previous sentence.

 



 6 

 

 

4.           Representations and Warranties of the Company. The Company
represents and warrants to the Sub Lender that (a) the Company has the corporate
power and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

 

5.           Representations and Warranties of Sub Lender. The Sub Lender,
jointly and severally, represent and warrant to the Company that (a) the
authorized signatory of each one of Sub Lenders set forth on the signature page
hereto has the power and authority to execute this Agreement and any other
documents or agreements to be entered into in connection with this Agreement and
to bind it thereto, (b) this Agreement has been duly authorized, executed and
delivered by the Sub Lender, and is a valid and binding obligation of the Sub
Lender, enforceable against the Sub Lender in accordance with its terms, except
as enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, (c)
the execution, delivery and performance of this Agreement by each member of the
Sub Lender does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which such
member is a party or by which it is bound, (d) Exhibit A includes all Affiliates
and Associates of any members of the Sub Lender that own any shares of Common
Stock, directly or indirectly, beneficially or of record, and (e) as of the date
of this Agreement, the Sub Lender is deemed to beneficially own, in the
aggregate, 15,330,083 shares of Common Stock.

 

6.           Press Release. Promptly following the execution of this Agreement,
but in no event later than one (1) business day following the execution of this
Agreement, the Company and the Sub Lender shall jointly issue a mutually
agreeable press release (the “Mutual Press Release”) announcing certain terms of
this Agreement, substantially in the form attached hereto as Exhibit B. Prior to
the issuance of the Mutual Press Release, neither the Company nor Sub Lender
shall issue any press release or public announcement regarding this Agreement
without the prior written consent of the other Party. During the Standstill
Period, neither the Company nor Sub Lender or any of their respective Affiliates
or Representatives shall, directly or indirectly, make any public announcement
or statement that is inconsistent with or contrary to the statements made in the
Mutual Press Release, except as required by applicable law or pursuant to the
rules of any stock exchange or with the prior written consent of the other
Party.

 



 7 

 

 

7.           SEC Filings.

 

(a)           No later than four (4) business days following the execution of
this Agreement, the Company shall file a Current Report on Form 8-K with the SEC
reporting its entry into this Agreement and certain other matters included
herein that are required to be reported on Form 8-K and appending or
incorporating by reference this Agreement as an exhibit thereto.

 

(b)           As soon as practicable following the execution of this Agreement,
Sub Lender shall file as soon as practicable an amendment to its Schedule 13D
with respect to the Company as required by the Exchange Act.

 

8.           Confidential Information. Each member of the Sub Lenders
acknowledges that information concerning the business and affairs of the Company
(“Confidential Information”) will be kept confidential and shall not disclose
any of the Confidential Information in any manner whatsoever, without the prior
written agreement of the Company, unless disclosure is required by applicable
laws or regulations or in connection with any judicial or regulatory proceedings
(including by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process). For
purposes of this Agreement, the phrase “Confidential Information” shall not
include information which (i) becomes lawfully available to the public other
than as a result of a disclosure by the Sub Lender or his or its
representatives, (ii) was lawfully available to the Sub Lender on a
non-confidential basis prior to its disclosure to the Sub Lender or their
representatives by the Company or on its behalf, or (iii) becomes lawfully
available to the Sub Lender on a non-confidential basis from a source other than
the Company or the Company’s representatives or agents, provided that such
source is not bound by a confidentiality agreement with the Company of which the
Stockholder Group have been made aware. The Company has no obligation to furnish
Confidential Information to the Sub Lender or their representatives by virtue of
this Agreement. Each member of the Sub Lender agrees to undertake reasonable
precautions to safeguard and protect the confidentiality of the Confidential
Information.

 

9.           Specific Performance. Sub Lender, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the other
party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of monetary damages). It is
accordingly agreed that the Sub Lender (or any of the entities and natural
persons listed on Exhibit A), on the one hand, and the Company, on the other
hand (the “Moving Party”), shall each be entitled to specific enforcement of,
and injunctive relief, without proof of actual damages, to prevent any violation
of, the terms hereof, and the other party hereto will not take action, directly
or indirectly, in opposition to the Moving Party seeking such relief on the
grounds that any other remedy or relief is available at law or in equity. Any
requirements for the securing or posting of any bond with such remedy are hereby
waived.

 

10.           Sub Lender Representative. Sub Lender hereby irrevocably appoints
Mark Nordlicht, as such member’s attorney-in-fact and representative (the “Sub
Lender Representative”), in such member’s place and stead, to do any and all
things and to execute any and all documents and give and receive any and all
notices or instructions in connection with this Agreement and the transactions
contemplated hereby. The Company shall be entitled to rely, as being binding on
each member of the Sub Lender, upon any action taken by the Sub Lender
Representative or upon any document, notice, instruction or other writing given
or executed by the Sub Lender Representative.

 



 8 

 

 

11.           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

 

12.           Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by email or
facsimile if sent during normal business hours of the recipient, and on the next
business day (of the recipient) if sent after normal business hours of the
recipient (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

If to the Company:

Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway, Suite 200

Dublin, OH 43017

Attention: Ricardo J. Gonzalez, President and Chief Executive Officer

Facsimile: (614) 793-7500

Telephone: (614) 822.2386

Email: rgonzalez@navidea.com

 

 

with copies (which shall not
constitute notice) to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Telephone: (215) 963-5000

Facsimile: (215) 963-5001

Attention: Justin W. Chairman

Email: justin.chairman@morganlewis.com

 

 

 



 9 

 

 

    If to Sub Lender:

Platinum Management (NY) LLC

250 West 57th Street, 14th Floor

New York, NY 10019

Telephone: (212) 582-2222

Facsimile: (212) 582-2424

Attention: Mark Nordlicht

Email: mnordlicht@platinumlp.com

 

With a copy (which shall not
constitute notice) to:

Crowell & Moring LLP

1001 Pennsylvania Ave, NW

Washington, DC 20004-2595

Telephone: (202) 624-2500

Facsimile: (202) 624-2500

Attention: Morris F. DeFeo, Jr., Esq.

Email: mdefeo@crowell.com

 

 

13.           Applicable Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Delaware applicable to contracts executed and to be performed wholly within such
state, without giving effect to the choice of law principles of such state or of
any other jurisdiction to the extent that such principles would require or
permit the application of the laws of another jurisdiction.

 

14.           Jurisdiction. Each party hereto agrees, on behalf of itself and
its Affiliates, that any actions, suits or proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby will be
brought solely and exclusively in any state or federal court in the State of
Delaware (and the parties agree on behalf of themselves and their respective
Affiliates not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 12 of this Agreement will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action, suit or other
legal proceeding with respect to this Agreement or the transactions contemplated
hereby (a) any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment before judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable law, that (i) such action,
suit or other legal proceeding in any such court is brought in an improper or
inconvenient forum, (ii) the venue of such action, suit or other legal
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such court.

 



 10 

 

 

15.           Counterparts. This Agreement may be executed and delivered in two
or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties (including by means of electronic delivery or
facsimile), it being understood that all parties need not sign the same
counterpart. In the event that any signature to this Agreement or any amendment
hereto is delivered by facsimile transmission or by e-mail delivery of a
portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

16.           Entire Agreement. This Agreement, together with all exhibits
hereto, contains the entire understanding of the Parties hereto with respect to
its subject matter, and supersedes all prior and contemporaneous agreements,
understandings and representations, whether oral or written, of the parties in
connection herewith. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein.

 

17.           Amendment and Waiver. No modifications of this Agreement can be
made except in writing signed by an authorized representative of the Company
(with such writing specifically authorized in a written resolution adopted by a
majority vote of the entire Board) and, in the case of the Sub Lender, the Sub
Lender Representative. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

18.           Remedies. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. In the event of litigation
relating to this Agreement, if a court of competent jurisdiction determines in a
final, non-appealable order that any material provision of this Agreement has
been breached by either Party, and such breach, if curable, remains uncured
after thirty (30) days’ written notice from the party seeking to enforce such
provision, then the breaching Party shall reimburse the other Party for its
costs and expenses (including, without limitation, reasonable legal fees and
expenses) incurred in connection with all such litigation, including any appeal
therefrom.

 

19.           Successors and Assigns. The terms and conditions of this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
Parties hereto and their respective successors, heirs, executors, legal
representatives, and permitted assigns. No Party shall assign this Agreement or
any rights or obligations hereunder, whether by operation of law or otherwise,
without, with respect to any member of Sub Lender, the express prior written
consent of the Company (with such consent specifically authorized in a written
resolution adopted by a majority vote of the entire Board), and with respect to
the Company, the express prior written consent of the Sub Lender Representative.

 

20.           No Third-Party Beneficiaries. This Agreement is intended solely
for the benefit of the Parties hereto, is not enforceable by any other persons,
confers no rights hereunder, whether legal or equitable, in any other person or
entity, and no other person or entity shall be entitled to rely hereon.

 



 11 

 

 

21.           Mutual Releases.

 

(a)           Release by the Sub Lenders. Each Sub Lender, on behalf of itself
and its respective heirs, estates, agents, officers, directors, partners,
trustees, beneficiaries, successors, predecessors, subsidiaries, principals and
affiliates (the “Sub Lender Releasors”), hereby do remise, release and forever
discharge, and covenant not to sue or take any steps to further any claim,
action or proceeding against the Company and its successors, affiliates,
subsidiaries, officers, directors, partners, employees, agents, representatives,
attorneys and any other advisors or consultants (the “Company Releasees”), and
each of them, from and in respect of any and all claims and causes of action,
whether based on any federal, state or foreign law or right of action, direct,
indirect or representative in nature, foreseen or unforeseen, matured or
unmatured, known or unknown, which all or any of the Sub Lender Releasors have,
had or may have against the Company Releasees, or any of them, of any kind,
nature or type whatsoever, up to the date of this Agreement, except that the
foregoing release does not release any rights and duties under this Agreement or
any claims the Sub Lender Releasors may have for the breach of any provisions of
this Agreement.

 

(b)           Release by the Company. The Company, on behalf of itself and its
successors, affiliates, subsidiaries, officers, directors, partners, employees,
agents, representatives, attorneys and any other advisors or consultants (the
“Company Releasors”), hereby do remise, release and forever discharge, and
covenant not to sue or take any steps to further any claim, action or proceeding
against, any member of the Sub Lender and their respective successors,
affiliates, subsidiaries, officers, directors, partners, trustees,
beneficiaries, employees, agents, representatives, attorneys and any other
advisors or consultants (the “Sub Lender Releasees”), and each of them, from and
in respect of any and all claims and causes of action, whether based on any
federal, state or foreign law or right of action, direct, indirect or
representative in nature, foreseen or unforeseen, matured or unmatured, known or
unknown, which all or any of the Company Releasors have, had or may have against
the Sub Lender Releasees, or any of them, of any kind, nature or type
whatsoever, up to the date of this Agreement, except that the foregoing release
does not release any rights and duties under this Agreement or any claims the
Company Releasors may have for the breach of any provisions of this Agreement.
This Section 21(b) does not apply to the claims asserted in the pending case
captioned Cody Christopherson v. Platinum Partners Value Arbitrage Fund L.P., et
al., No. 15-cv-6372 (PAE) (GWG) (S.D.N.Y.) (the “Christopherson Litigation”).

 

(c)           Transfer and Assignment. Each of the Parties represents and
warrants that it has not heretofore transferred or assigned, or purported to
transfer or assign, to any person, firm, or corporation any claims, demands,
obligations, losses, causes of action, damages, penalties, costs, expenses,
attorneys’ fees, liabilities or indemnities herein released. Each of the parties
represents and warrants that neither it nor any assignee has filed any lawsuit
against the other.

 

(d)           No Limitations on Releases. The Parties waive any and all rights
(to the extent permitted by state law, federal law, principles of common law or
any other law) which may have the effect of limiting the releases as set forth
in this Section 21. Without limiting the generality of the foregoing, the
Parties acknowledge that there is a risk that the damages which they believe
they have suffered or will suffer may turn out to be other than or greater than
those now known, suspected, or believed to be true. In addition, the cost and
damages they have incurred or have suffered may be greater than or other than
those now known. Facts on which they have been relying in entering into this
Agreement may later turn out to be other than or different from those now known,
suspected or believed to be true. The Parties acknowledge that in entering into
this Agreement, they have expressed that they agree to accept the risk of any
such possible unknown damages, claims, facts, demands, actions, and causes of
action.

 



 12 

 

 

(e)           Releases Binding, Unconditional and Final. The parties hereby
acknowledge and agree that the releases and covenants provided for in this
Section 21 are binding, unconditional and final as of the date hereof.

 

22.           No Concession or Admission of Liability. This Agreement is being
entered into for the purpose of avoiding litigation, uncertainty, controversy
and legal expense, constitutes a compromise and settlement entered into by each
party hereto, and shall not in any event constitute, be construed or deemed a
concession or admission of any liability or wrongdoing of any of the parties.

 

23.           No Litigation.

 

(a)           No Litigation by the Sub Lender. The Sub Lender covenants and
agrees (on behalf of themselves and on behalf of each of their respective
Affiliates, Associates and other Representatives), from and after the date of
this Agreement until the conclusion of the Standstill Period, not to, directly
or indirectly, alone or in concert with others, in any manner pursue, directly
or indirectly (or assist any other person or entity to initiate or pursue,
directly or indirectly) any litigation, arbitration, suit, claim, or complaint
against the Company, its officers, directors, employees or other Representatives
of the Company, excluding, however, any litigation, arbitration, suit, claim, or
complaint filed solely to remedy a breach of this Agreement.

 

(b)           No Litigation by the Company. The Company hereby covenants and
agrees (on behalf of itself and on behalf of its Affiliates, Associates and
other Representatives), from and after the date of this Agreement until the
conclusion of the Standstill Period, not to, directly or indirectly, alone or in
concert with others, in any manner pursue, directly or indirectly (or assist any
other person or entity to initiate or pursue, directly or indirectly) any
litigation, arbitration, suit, claim, or complaint against any member of the Sub
Lender or their respective Representatives, excluding, however, any litigation,
suit, claim, or complaint filed solely to remedy a breach of this Agreement.

 



 13 

 

 

(c)           Exceptions. Notwithstanding Sections 23(a) and 23(b) of this
Agreement, nothing contained herein shall limit the ability of any Party to this
Agreement (i) to participate in any manner in the Christopherson Litigation or
(ii) to provide documents or information responsive to legal process or legal
proceedings, or requests from any government or regulatory agency or authority
in connection with any formal or informal inquiry, investigation or proceeding
(a “Request”) where such legal process or proceeding has not been initiated by,
or on behalf of, or at the suggestion of, a Party to this Agreement or their
agent or representative. If any Party to this Agreement receives such a Request,
it shall give prompt written notice, in accordance with Section 12 hereof, of
such Request to the other parties to this Agreement.

 

24.           Mutual Non-Disparagement. Each of the Parties covenants and agrees
that, during the Standstill Period, neither it nor any of its respective agents,
subsidiaries, Affiliates, successors, assigns, officers, key employees or
directors, shall in any way, directly or indirectly, alone or in concert with
others, cause, express or cause to be expressed, orally or in writing, any
remarks, statements, comments or criticisms that disparage, call into disrepute,
defame, slander or which can be reasonably be construed to be derogatory or
critical of, or negative toward the other Parties or such other Parties’
subsidiaries, Affiliates, successors, assigns, officers (including any current
officer of a Party or a Parties’ subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their products or
services.

 

25.           Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
25.

 



 14 

 

 

26.           Construction. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement. The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. Each of the Parties hereto acknowledges that
it has been represented by counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement, and that it has executed the
same with the advice of said independent counsel. Each Party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any Party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any Party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.

 

[Signature page on next page]

 

 15 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

 

THE COMPANY:

 

NAVIDEA BIOPHARMACEUTICALS, INC.

 

      By:

/s/ Ricardo Gonzalez

    Name: Ricardo Gonzalez     Title: CEO, President

 







  SUB LENDER:             PLATINUM PARTNERS VALUE ARBITRAGE
FUND L.P.           By: Platinum Management (NY) LLC, as
Investment Manager             By: /s/ Mark Nordlicht       Name: Mark Nordlicht
      Title: Chairman                     PLATINUM PARTNERS LIQUID
OPPORTUNITY MASTER FUND L.P.     By: Platinum Liquid Opportunity
Management (NY) LLC, as Investment
Manager                     By: /s/ Mark Nordlicht       Name: Mark Nordlicht  
    Title: Chairman                     PLATINUM-MONTAUR LIFE SCIENCES, LLC    
        By: Platinum Partners Value Arbitrage Fund
L.P., as operating member     By: Platinum Management (NY) LLC, as
general partner                     By: /s/ Mark Nordlicht       Name: Mark
Nordlicht       Title: Chief Investment Officer  



 



 

 

 

 



  PLATINUM MANAGEMENT (NY) LLC               By: /s/Mark Nordlicht     Name:
Mark Nordlicht     Title: Chairman         PLATINUM LIQUID OPPORTUNITY
MANAGEMENT (NY) LLC         By: /s/ Mark Nordlicht     Name: Mark Nordlicht    
Title: Chairman         /s/ Mark Nordlicht   MARK NORDLICHT



 



 

 

 

 

EXHIBIT A

 

The Sub Lender

 

Platinum Partners Value Arbitrage Fund L.P.

Platinum Partners Liquid Opportunity Master Fund L.P

Platinum-Montaur Life Sciences, LLC

Platinum Management (NY) LLC

Platinum Liquid Opportunity Management (NY) LLC

Mark Nordlicht

 

 

 

 

 

 

EXHIBIT B

 

Press Release

 

 

 

 

 

 

 

 

[image_002.jpg] 

FOR IMMEDIATE RELEASE

  

 

Navidea and Platinum Enter Into Agreement Reaffirming Loan
Obligations and Agreeing to Standstill Provisions

 

- Two Directors Nominated by Third Parties to Be Appointed to Navidea Board,

One Current Navidea Director to Resign –

 

DUBLIN, OHIO, March 14, 2016—Navidea Biopharmaceuticals, Inc. (NYSE MKT: NAVB)
(“Navidea” or the “Company”) announced today that Navidea and Platinum
Management (NY) LLC and certain of its affiliated individuals and entities
(referred to in this press release collectively as “Platinum”) have entered into
a definitive agreement (the “Agreement”) that among other things reaffirms
Platinum’s existing loan agreement with Navidea that was entered into on July
25, 2012. The Agreement also confirms that Platinum concurs with the appointment
of two individuals to the Navidea Board of Directors. The Agreement contemplates
that Mark Greene, M.D., Ph.D., FRCP and Tony Fiorino, M.D. Ph.D. will be elected
to fill vacancies on the Board in the classes of directors whose terms will
expire at the annual meetings of stockholders to be held in 2017 and 2018,
respectively. Other stockholders of the Company not affiliated with Platinum had
recently informed the Company that they intended to nominate Dr. Greene and Dr.
Fiorino for election at the upcoming annual meeting of stockholders of the
Company to be held in 2016. In view of the Agreement, the Company does not
expect a director election contest at the 2016 annual meeting. In addition, the
Agreement provides that Mr. Brendan Ford, a current member of the Board, will
resign from the Board immediately following the filing of the Company’s Annual
Report on Form 10-K for the year ended December 31, 2015. At that time, Dr.
Michael Goldberg, a member of the Company’s Board, will also resign as the Chief
Executive Officer of the Company’s subsidiary, Macrophage Therapeutics, Inc.
Until a replacement is identified by the Macrophage Therapeutics board, Rick
Gonzalez, CEO of Navidea, will assume oversight of daily operating activities.

 

Anton Gueth, Chairman of the Board of Directors of Navidea, commented, “On
behalf of the entire Navidea Board and management, I would like to thank Brendan
Ford for his valuable service over the years to Navidea and its stockholders. He
has made extensive contributions to our Board for many years, and we appreciate
his graciousness in this process of reconstituting our Board and facilitating
this important agreement with Platinum. I also want to welcome Dr. Greene and
Dr. Fiorino to our Board. We look forward to their contributions. The Board is
pleased that we have been able to reach this agreement with Platinum, our
subordinated lender and largest stockholder.”

 

Mark I. Greene M.D., Ph.D., FRCP has been Director of the Division of
Immunology, Department of Pathology at University of Pennsylvania School of
Medicine since 1986. Dr. Greene was the Associate Director of the Division for
Fundamental Research, University of Pennsylvania Cancer Center from 1987-2009
and has been the John Eckman Professor of Medical Science of the University of
Pennsylvania School of Medicine since 1989. From 1980 to1986 he served as an
Associate Professor of both Harvard University and Harvard Medical School. His
groundbreaking work in erbB receptor function led to the development of
Herceptin (Genentech) and to the development of a proprietary method for the
rapid, reliable design of allosteric inhibitors of receptors and enzymes. Dr.
Greene currently serves as a Member of the Scientific Advisory Board of
Navidea’s subsidiary Macrophage Therapeutics. He previously served as a
scientific advisor to Ception Therapeutics, Antisome PLC and Fulcrum
Technologies and also served as a Member of the Scientific Advisory Boards of
Fulcrum Pharmaceuticals, Inc. and Tolerx, Inc. He previously served as an
Emeritus Director of Emisphere Technologies, Inc. where he also served as a
Director. Additionally, Dr. Greene previously served as a Director of Ribi
Immunochem Research, Inc. and currently serves as a Consultant of Martell
Biosystems, Inc. Dr. Greene has an outstanding record of contributions to cancer
biology and drug discovery that is well-documented in over 400 publications. Dr.
Greene is a recipient of many awards and patents and has collaborated with a
number of pharmaceutical companies. He received his M.D. (1972) and Ph.D. (1977)
from the University of Manitoba, Canada, became a Fellow of the Royal College in
1976 and then joined the faculty of Harvard Medical School in 1978.

 

- more -



 



 

 

 



NAVIDEA BIOPHARMACEUTICALS

Page | 2



 

 

Tony Fiorino, M.D., Ph.D. has almost 20 years of experience in biotechnology
finance and drug development. He is currently President and CEO of Triumvira
Immunologics, located in Hamilton, Ontario, Canada and Hackensack, New Jersey. 
Prior to this he was Chief Executive Officer at BrainStorm Cell Therapeutics
from 2014-2015, where he continues to serve as Chief Medical Advisor. 
Previously, he was a Managing Director at Greywall Asset Management, a
healthcare equity fund, and President and Managing Member of Alchimia
Partners, his consulting firm. Dr. Fiorino was also Founder, President and CEO
of EnzymeRx, where he led the acquisition of a late-stage pre-clinical biologic
and the development of the compound through Phase 1/2 clinical trials and its
subsequent sale to 3SBio. Before founding EnzymeRx, Dr. Fiorino worked as a
biotechnology and pharmaceuticals analyst and portfolio manager at firms
including JP Morgan, Citigroup, and Pequot Capital. Dr. Fiorino earned an M.D.
(1996) and a Ph.D. (1995) from the Albert Einstein College of Medicine where he
studied the differentiation of liver progenitor cells, a B.S. in Biology from
the Massachusetts Institute of Technology (1989) and has authored over 20
publications in the medical and scientific literature.

 

The terms of this Agreement, for a period ending on September 14, 2017, restrict
Platinum from executing proxies other than those solicited by or on behalf of
the Company, soliciting proxies, purchasing additional shares that would result
in a beneficial ownership, as defined in the Agreement, in excess of 9.99% of
the outstanding Common Stock of the Company, engaging in certain sale
transactions, forming groups with any third parties, seeking to call a special
meeting of stockholders, taking any action in support of or making any proposal
or request that constitutes impeding or facilitating the acquisition of control
of the Company, removing a Board member, or taking certain other actions.

 

The Agreement will be filed with the United States Securities and Exchange
Commission within four business days and the summaries of those documents in
this press release are qualified by reference to the full texts of the
Agreement, as filed.

 

About Navidea

Navidea Biopharmaceuticals, Inc. (NYSE MKT: NAVB) is a biopharmaceutical company
focused on the development and commercialization of precision immunodiagnostic
agents and immunotherapeutics. Navidea is developing multiple precision-targeted
products and platforms including Manocept™ and NAV4694 to help identify the
sites and pathways of undetected disease and enable better diagnostic accuracy,
clinical decision-making, targeted treatment and, ultimately, patient care.
Lymphoseek® (technetium Tc 99m tilmanocept) injection, Navidea’s first
commercial product from the Manocept platform, was approved by the FDA in March
2013 and in Europe in November 2014. The development activities of the Manocept
immunotherapeutic platform will be conducted by Navidea in conjunction with its
subsidiary, Macrophage Therapeutics. Navidea’s strategy is to deliver superior
growth and shareholder return by bringing to market novel products and advancing
the Company’s pipeline through global partnering and commercialization efforts.
For more information, please visit www.navidea.com.

 

The Private Securities Litigation Reform Act of 1995 (the Act) provides a safe
harbor for forward-looking statements made by or on behalf of the Company.
Statements in this news release, which relate to other than strictly historical
facts, such as statements about [the Company’s plans and strategies,
expectations for future financial performance, new and existing products and
technologies, anticipated clinical and regulatory pathways, and markets for the
Company’s products] are forward-looking statements within the meaning of the
Act. The words “believe,” “expect,” “anticipate,” “estimate,” “project,” and
similar expressions identify forward-looking statements that speak only as of
the date hereof. Investors are cautioned that such statements involve risks and
uncertainties that could cause actual results to differ materially from
historical or anticipated results due to many factors including, but not limited
to, the Company’s continuing operating losses, uncertainty of market acceptance
of its products, reliance on third party manufacturers, accumulated deficit,
future capital needs, uncertainty of capital funding, dependence on limited
product line and distribution channels, competition, limited marketing and
manufacturing experience, risks of development of new products, regulatory risks
and other risks detailed in the Company’s most recent Annual Report on Form 10-K
and other Securities and Exchange Commission filings. The Company undertakes no
obligation to publicly update or revise any forward-looking statements.



 

- more -

 





 

 

 



NAVIDEA BIOPHARMACEUTICALS

Page | 3

 

 

Source: Navidea Biopharmaceuticals, Inc.

 

Navidea Biopharmaceuticals
Investors 

 

Tom Baker, 617-532-0624
tbaker@navidea.com

 

or

 

Media
Sharon Correia, 978-655-2686
Associate Director, Corporate Communications

 

or

 

David Schull, 858-717-2310

david.schull@russopartnersllc.com

 

###

 

 

- end -



 



 

